COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Angela Carter v. Tarantino Properties, Inc.

Appellate case number:    01-17-00843-CV

Trial court case number: 2015-57423

Trial court:              215th District Court of Harris County

         Appellant’s motion for this court of appeals to determine and ascertain matters necessary
to this court’s jurisdiction is dismissed as moot.

Judge’s signature: /s/ Richard Hightower
                   Acting for the Court


Date: January 29, 2019